UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-1995



RICKIE EDWARD WILKINSON, Individually and
doing business as Rickie’s One Stop; DAWN
SWINK WILKINSON,

                                            Plaintiffs - Appellants,

          versus


KENT HALLSTEN, Individually and in his
official capacity as agent, Bureau of Alcohol,
Tobacco    and    Firearms;    JOHN    GOLDER,
Individually and in his official capacity as
Supervisor, Bureau of Alcohol, Tobacco and
Firearms; ROBERT FROMME, Individually and in
his official capacity as Deputy Sheriff of
Iredell County Sheriff’s Department; JOHN DOES
1-10, Individually and in their official
capacity as Agent of Bureau of Alcohol,
Tobacco and Firearms,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (5:06-cv-00002)


Submitted:   April 18, 2007                   Decided:   May 3, 2007


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Harold J. Bender, LAW OFFICE OF HAROLD J. BENDER, Charlotte, North
Carolina, for Appellants. Gretchen C. F. Shappert, United States
Attorney, Charlotte, North Carolina, Sidney P. Alexander, Assistant
United States Attorney, Asheville, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

             Rickie Edward Wilkinson, individually and doing business

as Rickie’s One Stop, and Dawn Swink Wilkinson appeal the district

court’s order denying relief on their complaint filed pursuant to

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403

U.S.   388   (1971).     We   have    reviewed    the    record   and   find    no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.      See Wilkinson v. Hallsten, No. 5:06-cv-00002

(W.D.N.C. Aug. 2, 2006).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the    court   and     argument   would    not   aid    the

decisional process.



                                                                        AFFIRMED




                                      - 3 -